       Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page U.S.
                                                             1 ofDISTRICT
                                                                   6      COURT – N.D. OF N.Y.

                                                                            FILED
                                                                        Feb 14 - 2021

                                                                        3        45
                                                                     AT___O’CLOCK___MINUTES
                                                                         John M. Domurad, Clerk
                                                          92




February 14, 2021
Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page 2 of 6
Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page 3 of 6
Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page 4 of 6
Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page 5 of 6
Case 1:21-mj-00092-CFH Document 1 Filed 02/14/21 Page 6 of 6




                                                               14th
